Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                              

                                                  DETAILED ACTION 
2. Claims 1-11, 13-15 are presented for the examination. Claim 12 is canceled. 
 
 

 Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
   


4.	Claims 1-11, 13-15 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent l0705891 B2. Although 
US Patent l0705891 teaches determining, with respect to a stakeholder, the stakeholder including an other party than a user to an action( collecting information, a location, and an activity of a user with respect to a second user, col 10, ln 20-32/ information includes data regarding an interaction of the user with a stakeholder in the respective action, col 10, ln 40-43;: an optimal time to send a reminder to the user: a location of the user; a past success rate of past reminders(  sending the reminder to the user when the user is in a vicinity of the location , wherein the determining determines the optimum time and the optimal platform based on a past completion rate of a respective task, col 10, ln 35-50); and an optimal platform to deliver the reminder to the user based on the location of the user at the optimal time, delivering the reminder to the user via the optimal platform (  deliver the reminder to the user based on the information, the location, col 10, ln 37-40/ determining: an optimum time to send the reminder to the user based on the information, the location, and the activity of the user; and an optimal platform to deliver the reminder to the user, col 10, ln 33-38),  reminder via the same platform and same time  the same action according to the updated past success rate( determining determines the optimum time and the optimal platform based on a past completion rate of a respective task when the reminder is delivered at a same time and on a same platform, col 10, ln 53-54). 
The difference between claims  the US Patent l0705891  and this case is  reminder based on compiling a result of machine learning by factoring, an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; confirming the user utilizes the reminder to 
 

 
                                                   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 
 5. Claims 1-3, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al) in view of Lehrian(US 20190394289A1) and further in view of SAKAEDA AYA(JP 2004213375 A).  
 
 

As to claim 1, Plymouth teaches determining: an optimal time to send are minder to a stakeholder based on a location of the stakeholder and an activity of the user at the optimal time (The alert delivery engine may determine the optimal channel and time based on usage data of the plurality of channels of the customers, priority of the alert event signal, and/or location and and an optimal platform to deliver the reminder to the stakeholder based on the optimal time, delivering the reminder to the user via the optimal platform (The alert delivery engine further determines the optimal time and the optimal communication channel to provide an alert to the customer in accordance with the alert event signal and based on the data in the customer database, para[0014], In 20-30/ The alert delivery engine is configured to determine the optimal time and the optimal channel and to output the alert at the determined time and channel accordingly, para[0012], In 6-20).
Plymouth does not teach send a reminder to the user based on compiling a result of machine learning by factoring: a location of the user; a past success rate of past reminders; an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; and an optimal platform to deliver the reminder to the user based on the location of the user at the optimal time. However,  Lehrian teaches send a reminder to the user based on compiling a result of machine learning by factoring: a location of the user; a past success rate of past reminders; an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; and an optimal platform to deliver the reminder to the user based on the location of the user at the optimal time ( the user interface 200 may be provided as part of a reminder-based application within which tasks may be initiated. In some embodiments, the user action]" In this example, the text message may be initiated[activity] by the user, or by his wife[stakeholder], para[0037]/ the user interface 200 may provide an option for configuring a reminder based at least in part on a particular location[location], para[0040]/ para[0018], ln 1-30/ The proactive reminders engine 102, may determine a timing window within which reminder 105 is to be provided. In some cases, a deadline may be determined such that a reminder 105 is to be provided by a certain day/time, although the particular day/time for delivery of the reminder 105 may be initially unknown. Through an analysis of the deterministic data described above (e.g., perhaps utilizing supervised and/or unsupervised machine learning techniques[machine learning]), the proactive reminders engine 102 may determine that the user's trash is typically collected on Fridays, para[0031]/ Such supervised and/or unsupervised machine learning techniques[machine learning] may utilize any suitable combination of task information and/or deterministic data in order to output any suitable combination of classification for a task, a type of notification and/or proactive reminder to be provided to a particular user, para[0097], ln 11-27/ the proactive reminders engine 102 may actively seek opportunities at which to provide the reminder 105. For example, the proactive reminders engine 102 may determine from deterministic data (e.g., location data, historical user activity data[past success rate of past reminders], planned activity data, etc.) that the user is typically at a particular location[a location of the user] (e.g., his home) when similar tasks were completed, that other users are typically at locations associated with their respective residences when similar tasks were completed, that the user and/or users typically completes similar tasks at a certain time of day (e.g., around 8 PM, after dusk, before  historical user activity data may indicate that the particular user typically buys milk on Wednesdays at 5:30 PM, that he typically purchases milk from a particular location, that when he has a meeting on a Wednesday at 5:00 he has typically purchased milk later in the week (e.g., the next day, in this case, a Thursday), etc. Task performance may be inferred from any suitable historical user activity data. In some embodiments, the historical user activity data[past success rate of past reminders] may further indicate that this particular user most often completes a task when certain stimuli are provided, para[0021], ln 9-19/ Planned activity data may include any suitable scheduling information such as calendar events, other tasks, etc. which may indicate the user's future activities. Planned activity data may be associated with the user and/or another user(s). By way of example, planned activity data[hierarchy data of the stakeholder] may include a user has a scheduled meeting to talk with "Tom" [hierarchy data of the stakeholder ]on a particular day, at a particular time, and perhaps at a particular location, para[0024]/ the proactive reminders engine may utilize any suitable combination of crowdsourced activity data[activity of the stakeholder prior to the action], historical user activity data, location data, social media data, and/or planned activity data (e.g., collectively referred to as "deterministic data") to determine if a task reminder is to be provided and the manner in which it is provided, para[0025], ln 1-12/ crowdsourced activity data may indicate that users purchase milk [action]most often during their commute home. This indication may be determined from determining from the crowdsourced activity[activity of the stakeholder prior to the action] data that some number of users[stakeholder] (e.g., over a threshold amount) initiated [activity]a task (e.g., buy milk), traveled along a particular path during a particular time of day on particular days of the week and eventually ended at a particular location, para[0020], ln 8-16/ The proactive reminders engine use the machine learning techniques to provide the reminder based on the particular location[a location of the user], planned activity data[hierarchy data of the stakeholder] , crowdsourced activity[activity of the stakeholder prior to the action]  and the historical user activity data[past success rate of past reminders] as described above. ).
   It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymouth with Lehrian  to incorporate the feature of  send a reminder to the user based on compiling a result of machine learning by factoring: a location of the user; a past success rate of past reminders; an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; and an optimal platform to deliver the reminder to the user based on the location of the user at the optimal time because this improves configuration aspects and reminders related to tasks associated with a user.
Plymouth and Lehrian do not teach confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders, to deliver a next reminder via the same platform and at the same time for a next action that is related to the action and/or the same action according to the updated past success rate . However, Sakaeda teaches  confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders, to deliver a next reminder via the same platform and at the same time for a next action that is related to the action and/or the same action according to the updated past success rate(An e-mail is sent to the union member who owns the address to urge the reminder (step S609). In addition, a fax is sent to the union member who does not own the PC but owns the facsimile so as to prompt the reminder (step S610). Note that these transmitted e-mails and FAX information may be generated by the notification information generating unit 59 or may be generated and stored in a storage unit or the like once and then transmitted. Good. [complete] / error) of the e-mail and FAX in the response information storage unit 56 (step S611). By this, when the next step of sending a reminder mail or the like is executed, the FAX is a member who has an error, or the e-mail is a previous transmission error and the mail address has changed since the last transmission Then, a reminder FAX or a reminder mail[next reminder] is transmitted again, para[0049] to para[0050]).

It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymouth  and Lehrian  with Sakaeda  to incorporate the feature of confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders, to deliver a next reminder via the same platform and at the same time for a next action that is related to the action and/or the same action according to the updated past success rate because this reduces communication costs in the business operation management system operated with the management association fee.    
As to claims 2-3, they are rejected for the same reason as to claim 1 above. 
As to claim 13, Lehrian teaches wherein the optimal time to send the reminder to the user is based on compiling the result of machine learning by factoring each of: the location of the user; the past success rate of the past reminders; the activity of the stakeholder prior to the action; and the hierarchy data of the stakeholder (para [0034], ln 1-20).  
As to claim 14, Lehrian teaches the optimal time to send the reminder to the user is based on compiling the result of machine learning by factoring at least three of: the location of the user; 
As to claim 15, Lehrian teaches the optimal time to send the reminder to the user is based on compiling the result of machine learning by factoring a combination of at least two of: Serial No. 16/835,7006 Docket No. YOR820170034US02 YOR.1237CONT the location of the user; the past success rate of the past reminders; the activity of the stakeholder prior to the action; and the hierarchy data of the stakeholder (para [0034], ln 1-20).


6. Claims 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al) in view of Lehrian (US 20190394289 A1) in view of  SAKAEDA AYA(JP 2004213375 A) and further in view of Blanksteen (US 20140172953 A1). 

As to claim 4, Plymouth, Lehrian and  Sakaeda  do not teach the optimal platform includes a software product configured to deliver the reminder. However, Blanksteen teaches the optimal platform includes a software product configured to deliver the reminder (The task handler 220 defines a task to set a reminder to be delivered time period associated with "tomorrow morning”. The task might include the contents (e.g., a reminder to "Don't forget to take out the garbage"), a time for delivery, and an expected location of delivery, para[0031], In 7-30/ the task handler 220 may direct the voice controlled assistant 302 to deliver the reminder response to the user, para[0042], In 12-37).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymouth, Lehrian and  Sakaeda  with Blanksteen to incorporate the feature of the optimal platform includes 2 software 
As to claim 6, Blanksteen teaches determining the optimal platform includes consider a past behave of the user at the same time of the reminder (para [0031], in 30-45).
 As to claim 7, Blanksteen teaches wherein determining the optimal platform includes considering a past behavior of the stakeholder at a same time of the reminder, as compared to a second stakeholder( The task handler 220 defines a task to set a reminder to be delivered at a time period associated with "tomorrow morning". .. The task handler 220 may further request activity history from a user profile application (another of the applications 224) to determine whether the user has a normal morning activity, para[0031], ln 5-35/including a content database 424 and one or more user profiles 426 of users that have interacted with the device 120. The content database 424 store various content that may be played or presented by the device, such as music, books, magazines, videos and so forth. The user profile(s) 426 may include user characteristics, preferences (e.g., user specific wake words), usage history, library information (e.g., music play lists), online purchase history, and other information specific to an individual user, para [0051]). 
As to claim 8, Blanksteen teaches nm a cloud-computing environment (para [0022]). 

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al) in view of Lehrian (US 20190394289 A1) in view of SAKAEDA AYA(JP 2004213375 A) and further in view of Smith (US 20020042808 A1). 

As to claim 5, Plymouth, Lehrian and  Sakaeda  do not teach the optimal platform modules third party user associated with the user. However, Smith teaches the optimal platform includes third party user associated with the user (For example, an icon 38 indicates that on September 7, there is to be a soccer game. The icons may be displayed at the initiation of the user (e.g., as a reminder to self) or by a third party who wishes to communicate with the user by causing display of a data object to the user, para[0014], In 15-35).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Plymouth, Lehrian and  Sakaeda  with Smith to incorporate the feature of the optimal platform includes third party user associated with the user because this enables users to monitor, modify, and utilize data relating to physical objects to be delivered to them, including particularly the delivery of mail. 

8. Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al) in view of Lehrian (US 20190394289 A1) in view of  SAKAEDA AYA(JP 2004213375 A) and further in view of UMETANI (US 20150281891 A1). 

As to claim 9, Plymouth, Lehrian and  Sakaeda  do not teach sending the reminder to the user when the user is in a vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user. However, UMETANI teaches sending the reminder to the user when the user is in a vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user (According to the present embodiment, an information notification device 16 which can perform notification of information at a suitable display location (presentation location) and at a suitable 
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymoth, Lehrian and   Sakaeda   with UMETANI to incorporate the feature of sending the reminder to the user when the user is in a vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user because this prompts the user to carry out the behavior may be generated in the generating as the notification information. 
As to claim 10, UMETANI teaches wherein the determining determines the optimum time and the optimal platform based on a past completion rate of a respective task when the reminder is delivered at a same time and on a same platform (The first date-and-time information here is the date and time when the garbage truck comes for garbage pick-up, for example, and the predetermined position is within the house of the user or the entryway of the house, for example. More specifically, in a case where the first date-and-time information is the date for garbage pick-up and is in the morning, and the user is at a particular location within the house, . 

9. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al) in view of Lehrian (US 20190394289 A1)  SAKAEDA AYA(JP 2004213375 A) in view of UMETANI (US 20150281891 A1) and further in view of Martin (US 20110060807 A1). 

As to claim 11, Plymoth, Lehrian,  Sakaeda  and UMETANI do not teach teaches the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action. However, Martin teaches wherein the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action (FIG. 7 illustrates an example of location based reminder data 621a, 621b. As illustrated, each data entry comprises a location and a reminder associated with the location. The locations entered by the user in the example shown in FIG. 7 include "HP Pavilion," "Whole Foods" and "St. Andrews Elementary School." Different text-based reminders are entered for each location. For example, a grocery list is entered for Whole Foods, a reminder to purchase a T-Shirt is provided for HP pavilion, and a reminder to pick up a school project is provide for St. Andrews Elementary. In addition, for certain locations, the user may specify a date, time, and event name (e.g., using events stored within the context database 420 described above). For example, in FIG. 7, the user has selected a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymoth,  Lehria,  Sakaeda   and UMETANI with Martin to incorporate the feature of the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action because this provide targeted content to the end user while at different locations on specific dates and times and/or to provide targeted content based on the anticipated daily or weekly schedule of the end user. 

                 

                           Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

10. Claims 1-3, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over GHOTBI (US 20170004396 Al) in view of Lehrian (US 20190394289 A1) and further in view  SAKAEDA AYA(JP 2004213375 A).  
.

As to claim 1, GHOTBI teaches determining: an optimal time to delivery a reminder to a stakeholder based on a location of the user and an activity of the user at the optimal time (Contextual triggers specify criteria that define an optimal time to present a task reminder to the user. For example, the contextual trigger may specify a time of day when the user typicall leaves work and use this time to trigger a reminder to pick up his daughter from soccer. In another example, a contextual trigger could cause the task reminder to be presented to the user when the user's location data indicates he is driving home from work. For example, GPS data could indicate movement at a speed and route consistent with the user driving. The task reminder could also be based on properties of the task (quick reply vs. detailed reply) and properties of the user's current situation (e.g., 10 minutes until next meeting), para[0016]) ; and an optimal platform to deliver the reminder to the stakeholder based on the optimal time (The reminders may be provided by a personal assistant or some other application running on a user's computing device, para[0003], In 27-35/ The task reminder can also include a surface time and surface channel. The surface time defines when the reminder is communicated to the user. The channel is the method through which the reminder is communicated, para [0024]).  
GHOTBI does not teach send a reminder to the user based on compiling a result of machine learning by factoring: a location of the user; a past success rate of past reminders; an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; and an optimal platform to deliver the reminder to the user based on the location of the user at the optimal time. However,  Lehrian teaches send a reminder to the user based on compiling a result of machine learning by factoring: a location of the user; a past success rate of past reminders; an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; and an optimal platform to deliver the reminder to the user based on the location of the user at the optimal time ( the user interface 200 may be provided as part of a reminder-based application within which tasks may be initiated. In some embodiments, the user may initiate a task by vocal input, through a texting application, a calendar application, or the like. As a simplistic example, a task may be initiated based on the user sending a text message to his wife that states, among other things, that he needs to "pick up milk.[action]" In this example, the text message may be initiated[activity] by the user, or by his wife[stakeholder], para[0037]/ the user interface 200 may provide an option for configuring a reminder based at least in part on a particular location[location], para[0040]/ para[0018], ln 1-30/ The proactive reminders engine 102, may determine a timing window within which reminder 105 is to be provided. In some cases, a deadline may be determined such that a reminder 105 is to be provided by a certain day/time, although the particular day/time for delivery of the reminder 105 may be initially unknown. Through an analysis of the deterministic data described above (e.g., perhaps utilizing supervised and/or unsupervised machine learning techniques[machine learning]), the proactive reminders engine 102 may determine that the user's trash is typically collected on Fridays, para[0031]/ Such supervised and/or unsupervised machine learning techniques[machine learning] may utilize any suitable combination of task information and/or deterministic data in order to output any suitable combination of classification for a task, a type of notification and/or proactive reminder to be provided to a particular user, para[0097], ln 11-27/ the proactive reminders engine 102 may actively seek opportunities at which to provide the reminder 105. For example, the proactive reminders engine 102 may determine from deterministic data (e.g., location data, historical user activity data[past success rate of past reminders], planned activity data, etc.) that the user is typically at a particular location[a location of the user] (e.g., his home)  historical user activity data may indicate that the particular user typically buys milk on Wednesdays at 5:30 PM, that he typically purchases milk from a particular location, that when he has a meeting on a Wednesday at 5:00 he has typically purchased milk later in the week (e.g., the next day, in this case, a Thursday), etc. Task performance may be inferred from any suitable historical user activity data. In some embodiments, the historical user activity data[past success rate of past reminders] may further indicate that this particular user most often completes a task when certain stimuli are provided, para[0021], ln 9-19/ Planned activity data may include any suitable scheduling information such as calendar events, other tasks, etc. which may indicate the user's future activities. Planned activity data may be associated with the user and/or another user(s). By way of example, planned activity data[hierarchy data of the stakeholder] may include a user has a scheduled meeting to talk with "Tom" [hierarchy data of the stakeholder ]on a particular day, at a particular time, and perhaps at a particular location, para[0024]/ the proactive reminders engine may utilize any suitable combination of crowdsourced activity data[activity of the stakeholder prior to the action], historical user activity data, location data, social media data, and/or planned activity data (e.g., collectively referred to as "deterministic data") to determine if a task reminder is to be provided and the manner in which it is provided, para[0025], ln 1-12/ crowdsourced activity data may indicate that users purchase milk [action]most often during their commute home. This indication may be determined from determining from the crowdsourced activity[activity of the stakeholder prior to the action] data that some number of users[stakeholder] (e.g., over a activity]a task (e.g., buy milk), traveled along a particular path during a particular time of day on particular days of the week and eventually ended at a particular location, para[0020], ln 8-16/ The proactive reminders engine use the machine learning techniques to provide the reminder based on the particular location[a location of the user], planned activity data[hierarchy data of the stakeholder] , crowdsourced activity[activity of the stakeholder prior to the action]  and the historical user activity data[past success rate of past reminders] as described above. ).
   It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of  GHOTBI with Lehrian  to incorporate the feature of  send a reminder to the user based on compiling a result of machine learning by factoring: a location of the user; a past success rate of past reminders; an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; and an optimal platform to deliver the reminder to the user based on the location of the user at the optimal time because this improves configuration aspects and reminders related to tasks associated with a user.
 GHOTBI with Lehrian do not teach confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders to deliver a next reminder via the same platform and at the same time for a next action that is related to the action and/or the same action according to the updated past success rate. However, Sakaeda teaches  confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders, to deliver a next reminder via the same platform and at the same time for a next action that is related to the action and/or the same action according to the updated past success rate(An e-mail is sent to the union member who owns the address to urge the reminder (step S609). In addition, a fax is sent to the union member who does not own the [complete] / error) of the e-mail and FAX in the response information storage unit 56 (step S611). By this, when the next step of sending a reminder mail or the like is executed, the FAX is a member who has an error, or the e-mail is a previous transmission error and the mail address has changed since the last transmission Then, a reminder FAX or a reminder mail[next reminder] is transmitted again, para[0049] to para[0050]).

It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymouth  and Lehrian  with Sakaeda  to incorporate the feature of confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders, to deliver a next reminder via the same platform and at the same time for a next action that is related to the action and/or the same action according to the updated past success rate because this reduces communication costs in the business operation management system operated with the management association fee.    

As to claims 2, 3, they are rejected for the same reason as to claim 1 above.  
As to claim 13, Lehrian teaches wherein the optimal time to send the reminder to the user is based on compiling the result of machine learning by factoring each of: the location of the 
As to claims 14, Lehrian teaches the optimal time to send the reminder to the user is based on compiling the result of machine learning by factoring at least three of: the location of the user; the past success rate of the past reminders; the activity of the stakeholder prior to the action; and the hierarchy data of the stakeholder (para [0034], ln 1-20).  
As to claim 15, Lehrian teaches the optimal time to send the reminder to the user is based on compiling the result of machine learning by factoring a combination of at least two of: Serial No. 16/835,7006 Docket No. YOR820170034US02 YOR.1237CONT the location of the user; the past success rate of the past reminders; the activity of the stakeholder prior to the action; and the hierarchy data of the stakeholder (para [0034], ln 1-20).


11.	Claims 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over GHOTBI (US 20170004396 A) in view of Lehrian (US 20190394289 A1)  SAKAEDA AYA(JP 2004213375 A)  and further in view of Blanksteen (US 20140172953 A1). 

As to claim 4, GHOTBI, Lehrian and  Sakaeda  do not teach the optimal platform includes a software product configured to deliver the reminder. However, Blanksteen teaches the optimal platform includes a software product configured to deliver the reminder (The task handler 220defines a task to set a reminder to be delivered the time period associated with "tomorrow morning”. The task might include the contents (e.g., a reminder to "Don't forget to take out the garbage"), a time for delivery, and an expected location of delivery, para[0031], In 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of GHOTBI, Lehrian and  Sakaeda  to incorporate the feature of the optimal platform includes a software product configured to deliver the reminder because this improves coordination of user activity in a ubiquitous computing device environment. 
As to claim 6, Blanksteen teaches determining the optimal platform includes considering a past behavior of the user at same time of the reminder (para [003l], in 30-45).
 As to claim 7, Blanksteen teaches wherein determining the optimal platform includes considering a past behavior of the stakeholder at a same time of the reminder, as compared to a second stakeholder( The task handler 220 defines a task to set a reminder to be delivered at a time period associated with "tomorrow morning". .. The task handler 220 may further request activity history from a user profile application (another of the applications 224) to determine whether the user has a normal morning activity, para[0031], ln 5-35/ including a content database 424 and one or more user profiles 426 of users that have interacted with the device 120. The content database 424 store various content that may be played or presented by the device, such as music, books, magazines, videos and so forth. The user profile(s) 426 may include user characteristics, preferences (e.g., user specific wake words), usage history, library information (e.g., music play lists), online purchase history, and other information specific to an individual user, para [0051]). 
As to claim 8, Blanksteen teaches in a cloud-computing environment (para [0022]).



As to claim 5, GHOTBI, Lehrian and  Sakaeda  do not teach the optimal platform includes third party user associated with the user. However, Smith teaches the optimal platform includes third party user associated with the user (For example, an icon 38 indicates that on September 7, there is to be a soccer game. The icons may be displayed at the initiation of the user (e.g., as a reminder to self) or by a third party who wishes to communicate with the user by causing display of a data object to the user, para[0014], In 15-35). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of GHOTBI, Lehrian and  Sakaeda  to incorporate the feature of the optimal platform includes third party user associated with the user because this enables users to monitor, modify, and utilize data relating to physical objects to be delivered to them, including particularly the delivery of mail.

 13. Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over GHOTB (US 20170004396 Al) in view of Lehrian (US 20190394289 A1) in view of   SAKAEDA AYA(JP 2004213375 A) and further in view of UMETANI (US 20150281891 A1). 

As to claim 9, GHOTBI, Lehrian and  Sakaeda  do not teach sending the reminder to the user when the user is in a vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user. However, UMETANI teaches 
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of GHOTBI , Lehrian and  Sakaeda  with UMETANI to incorporate the feature of sending the reminder to the user when the user is vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user because this prompts the user to carry out the behavior may be generated in the generating as the notification information. 
As to claim 10, UMETANI teaches wherein the determining determines the optimum time and the optimal platform based on a past completion rate of a respective task when the reminder is delivered at a same time and on a same platform (The first date-and-time information . 

14. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GHOTBI (US 20170004396 Al) in view of Lehrian (US 20190394289 A1) in view of   SAKAEDA AYA(JP 2004213375 A) in view of UMETANI (US 20150281891 A1) and further in view of Martin (US 20110060807 A1). 

As to claim 11, GHOTBI, Lehrian,  Sakaeda  and UMETANI do not teach teaches the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action. However, Martin teaches wherein the vicinity of the location includes being in a vicinit of an object that assists in performing the respective action (FIG. 7 illustrates an example of location-based reminder data 621a, 621b. As illustrated, each data entry comprises a location and a reminder associated with the location. The locations entered by the user in the example shown in FIG. 7 include "HP Pavilion," "Whole Foods" and "St. Andrews Elementary School." Different text-based reminders are entered for each location. For example, a grocery list 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of GHOTBI , Lehrian  and  Sakaeda  and UMETANI with Martin to incorporate the feature of the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action because this provide targeted content to the end user while at different locations on specific dates and times and/or to provide targeted content based on the anticipated daily or weekly schedule of the end user

.  
                                Response to the argument: 

15. Applicant amendment filed on 01/28/2022 has been considered but they are not persuasive: Applicant argued in substance that:
 (1) “   Ghotbi and/or Plymouth in view of Lehrian, Sinha, Blanksteen, Umetani, Martin, and Smith teaches does not teach or suggest "confirming the user utilizes the reminder to complete 

16. Examiner respectfully disagreed with Applicant's remarks: 

As to the point (1),  Sakaeda teaches An e-mail is sent to the union member who owns the address to urge the reminder (step S609). In addition, a fax is sent to the union member who does not own the PC but owns the facsimile so as to prompt the reminder (step S610). Note that these transmitted e-mails and FAX information may be generated by the notification information generating unit 59 or may be generated and stored in a storage unit or the like once and then transmitted. Good. Here, the management server 50 updates the history information by storing the transmission results (for example, transmission date and time and normal end[complete] / error) of the e-mail and FAX in the response information storage unit 56 (step S611). By this, when the next step of sending a reminder mail or the like is executed, the FAX is a member who has an error, or the e-mail is a previous transmission error and the mail address has changed since the last transmission Then, a reminder FAX or a reminder mail[next reminder] is transmitted again, (para[0049] to para[0050]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 



                                      Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair~direc 1. Uspto.gov. should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). 
/LECHI TRUONG/            Primary Examiner, Art Unit 2194